DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed May 24, 2022, have been fully considered.
The objection to Claim 1, mailed February 24, 2022, regarding punctation has been withdrawn based on Applicant’s amendments.
The objections to Claims 1-7, mailed February 24, 2022, regarding HPG have been withdrawn based on Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for certain temperature stabilizers, including: sodium thiosulfate; sodium thiosulfate pentahydrate; or ethanolamine (See Applicant’s Specification, filed 09/16/2020: [0011]; [0027]; [0028]), does not reasonably provide enablement for any and/or all temperature stabilizers as instantly claimed.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(B) The nature of the invention;
(D) The level of one of ordinary skill;
(G) The existence of working examples;
However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(A) The breadth of the claims; 
(C) The state of the prior art;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(H) The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure.
That is, three of the Wands factors support Enablement, while five factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holtsclaw et al. (US 2016/0130496).
Claim 1. Holtsclaw discloses a treatment fluid, such as a fracturing fluid (Fig. 2; [0043]; [0057]), comprising a cocrystal, wherein the treatment fluid comprises a gel or crosslinked gel, such as hydroxypropyl guar ([0071]); a crosslinker, such as ulexite ([0072]); and secondary material(s), such as amine, sodium hydroxide, and/or sodium thiosulfate ([0089]; [0090]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration range(s) of hydroxypropyl guar, crosslinker, and secondary material(s) in Holtsclaw to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2-6. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration range(s) of hydroxypropyl guar, crosslinker, and secondary material(s) in Holtsclaw to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7. Holtsclaw discloses a crosslinker, such as ulexite ([0072]).


Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not read on the claimed invention, because the prior art recites broad concentration ranges (See Applicant’s Remarks, filed 05/24/2022: pp. 6-7).  However, the Applicant has not provided sufficient discussion that the particular range(s) of the claimed invention is/are critical (i.e. the claimed range achieves unexpected results relative to the prior art range).  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 716.02 - § 716.02(g).
Moreover, the crosslinker and temperature stabilizer are not specified / defined by Claim 1, and the crosslinker remains unspecified / undefined for Claims 2-6.  Therefore, the Examiner does not find Applicant’s arguments persuasive that a concentration range of an unspecified / undefined chemical component would not have been obvious over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674